                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION

MICHAEL WAYNE HILL,                                     )
                                                        )
                                Plaintiff,              )
                                                        )        JUDGMENT IN A
v.                                                      )        CIVIL CASE
                                                        )        CASE NO. 2:20-CV-88-D
BERTIE-MARTIN REGINAL JAIL,                             )
                                                        )
                                Defendant.              )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusion in the
M&R that plaintiff's complaint be dismissed. The court ADOPTS the conclusions in the M&R
[D.E. 6], GRANTS plaintiff's motion to proceed in forma pauperis [D.E. 1], and DISMISSES
plaintiff's complaint.


This Judgment Filed and Entered on April 22, 2021, and Copies To:
Michael Wayne Hill                                      (Sent to 1665 Dogwood Pl, Apartment 1955
                                                        Pensacola, FL 32505 via US Mail)



DATE:                                                   PETER A. MOORE, JR., CLERK
April 22, 2021                                          (By) /s/ Nicole Sellers
                                                                 Deputy Clerk




             Case 2:20-cv-00088-D Document 9 Filed 04/22/21 Page 1 of 1
